DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to Claim 3, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 19, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 21, of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 103(a) rejection of Claims 1, 4, 6 – 14 and 19 as being unpatentable over Fusarpoll et al (WO 2015/107127 A1), of record on page 2 of the previous Action, is withdrawn.

5. 	The 35 U.S.C. 103(a) rejection of Claim 21 as being unpatentable over Fusarpoll et al (WO 2015/107127 A1) in view of Kocher et al (U.S. Patent No. 6,739,113), of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed aspect of crosslinking is indefinite as no crosslinkable polymer is claimed.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. 	Claims 1, 3 – 6, 8 – 14 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreitman et al (U.S. Patent Application Publication No. 2006/0272767 A1).
With regard to Claims 1 and 3 – 5, Kreitman et al disclose a film comprising an outer sealant layer, gas barrier layer, an outer layer and an inner layer between the gas barrier layer and outer layer (paragraph 0006); the outer sealant layer comprises polyolefin (paragraph 0031) and the gas barrier layer comprises EVOH (paragraph 0014) and the inner layer comprises a tie layer comprising polyolefin (paragraph 0068) and the outer layer comprises polyethylene terephthalate (paragraph 0054); the inner layer is ethylene – olefin copolymer (paragraph 0068); because the gas barrier layer comprises EVOH, a gas barrier layer comprising 100% EVOH by weight is disclosed; because the outer layer comprises polyethylene terephthalate, an outer 
With regard to Claims 6, 8 – 9 and 11, the outer sealant layer is a layer of LLDPE (paragraph 0033). A major proportion of LLDPE is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for 100% LLDPE, as a layer of LLDPE is disclosed.
With regard to Claim 10, a tie layer is disclosed (paragraph 0067) and  a film having 7 layers is disclosed (paragraph 0007). It therefore would have been obvious for one of ordinary skill in the art to provide for each layer having a thickness of 0.2 mils. The tie layer would therefore have a thickness ratio of lower than 15% with respect to the total thickness of the film.
With regard to Claim 12, a haze of at most 15% is disclosed (paragraph 0072). Although the disclosed range of haze is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

With regard to Claim 26, the outer sealant layer is ethylene homopolymer (paragraph 0031).


10. 	Claims 7 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreitman et al (U.S. Patent Application Publication No. 2006/0272767 A1) in view of Fusarpoll et al (WO 2015/107127 A1).
Kreitman et al disclose a film as discussed above. A package comprising the film is disclosed (paragraph 0090 of Kreitman et al). With regard to Claim 7, Kreitman et al fail to disclose an outer layer comprising PETG in the amount of 30 to 50% by weight.
Fusarpoll et al teach a film (page 1, lines 3 – 7) comprising an outer layer comprising polyester (page 15, lines 9 – 10) comprising an aromatic polyester in the amount of greater than 50% by weight that is PET (page 21, lines 1 – 7) or PETG (page 20, lines 28 - 31) for the purpose of providing a melting point higher than 225 degrees Celsius (page 19, lines 22 – 23).
It therefore would have been obvious for one of ordinary skill in the art to provide for an aromatic polyester in the amount of greater than 50% in order to provide for a melting point higher than 225 degrees Celsius as taught by Fusarpoll et al. It therefore also would have been obvious for one of ordinary skill in the art to provide for a blend comprising 51% PET by weight and 49% PETG by weight, as a blend comprising an aromatic polyester in the amount of greater than 50% by weight that is PET or PETG is taught.
With regard to Claim 19, Fusarpoll et al teach a packaging process comprising providing a film, running the film through a former thus forming a tube, inserting a product into the tube, .

11. 	Claims 15 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreitman et al (U.S. Patent Application Publication No. 2006/0272767 A1) in view of Gillette (U.S. Patent No. 5,152,946) and Schotland (U.S. Patent No. 3,468,862). 
Kreitman et al disclose a film as discussed above. Crosslinking is disclosed (paragraph 0087 of Kreitman et al.) With regard to Claims 15 – 16, Kreitman et al fail to disclose a manufacturing process comprising coextrusion of the layers through a flat die to provide a sheet, quenching the sheet, between 5 and 25 degrees Celsius, crosslinking the tube or sheet, heating the sheet to an orientation temperature of 85 and 160 degrees Celsius, simultaneously or sequentially biaxially stretching the heated sheet at a stretching ratio of at least 2.5:1 and 5:1 in the longitudinal direction, annealing the stretched sheet by heating it at a temperature from 45 to 105 degrees Celsius and cooling the annealed sheet at a temperature lower than 40 degrees Celsius.
Gillette teaches a manufacturing process comprising coextrusion of layers through a flat die to provide a sheet, quenching the sheet, crosslinking the tube or sheet, simultaneously or sequentially biaxially stretching the heated sheet at a stretching ratio of 500% in the machine direction and annealing the stretched sheet by heating it at a temperature from 55 to 65 degrees Celsius for the purpose of obtaining desired shrinkage properties (column 3, lines 3 - 67).
It therefore would have been obvious for one of ordinary skill in the art to provide for coextrusion of layers through a flat die to provide a sheet, quenching the sheet, crosslinking the tube or sheet, simultaneously or sequentially biaxially stretching the heated sheet at a 
Schotland teaches a polyolefin (column 1, line 37) that is quenched between 5 and 25 degrees Celsius and heated to an orientation temperature of 85 and 160 degrees Celsius, for the purpose of obtaining improved physical properties (column 3, lines 3 – 57).
It therefore would have been obvious for one of ordinary skill in the art provide for quenching between 5 and 25 degrees Celsius and heating to an orientation temperature of 85 and 160 degrees Celsius, for the purpose of obtaining improved physical properties as taught by Schotland.
With regard to Claim 17, an annealing temperature of 45 to 120 degrees Celsius is alternatively taught by Gilette (column 3, lines 3 – 67). Although the disclosed range of temperature is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

12. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kreitman et al (U.S. Patent Application Publication No. 2006/0272767 A1) in view of Kocher et al (U.S. Patent No. 6,739,113).

Kocher et al teach providing a tray with a heat sealable rim, loading the tray with a product, applying a lid to the rim, heat sealing the lid to the rim and heat shrinking the film for the purpose of obtaining a meat tray (the rim is a flange; column 5, lines 40 – 61).
It would have been obvious for one of ordinary skill in the art to provide for providing a tray with a heat sealable rim, loading the tray with a product, applying a lid to the rim, heat sealing the lid to the rim and heat shrinking the film in order to obtain a meat tray as taught by Kocher et al.

ANSWERS TO APPLICANT’S ARGUMENTS
13.	Applicant’s arguments regarding the objection to Claim 3, 35 U.S.C. 112, second paragraph rejection of Claim 19, 35 U.S.C. 112, second paragraph rejection of Claim 21, 35 U.S.C. 103(a) rejection of Claims 1, 4, 6 – 14 and 19 as being unpatentable over Fusarpoll et al (WO 2015/107127 A1) and 35 U.S.C. 103(a) rejection of Claim 21 as being unpatentable over Fusarpoll et al (WO 2015/107127 A1) in view of Kocher et al (U.S. Patent No. 6,739,113), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 15 and 35 U.S.C. 103(a) rejection of Claims 1, 5 and 26 as being unpatentable over Kreitman et al (U.S. Patent Application Publication No. 2006/0272767 A1), of record in the previous Action, 
Applicant argues, on page 9 of the remarks dated December 10, 2020, that the claimed aspect of crosslinking is not indefinite because crosslinking is disclosed in the instant specification.
However, as stated in the previous Action, a crosslinkable polymer is not claimed.
Applicant also argues, on page 13, that the core layer disclosed by Kreitman et al comprises LLDPE in the examples.
However, in paragraph 0066, Kreitman et al disclose that the core layer comprises ‘any of the thermoplastic polymers above.’ The core layer is therefore not limited to LLDPE. Furthermore, the invention of Kreitman et al is not limited to the examples.
Applicant also argues on page 13 that a broad range of thicknesses is disclosed by Kreitman et al, ranging from 0.05 to 6 mils, and that no guidance is provided to select a thickness ratio.
However, as stated in the previous Action, because it would have been obvious to select a thickness of 0.2 mils, and each of the disclosed layers having a thickness of 0.2 mils, it would have been obvious  for one of ordinary skill in the art to provide for the claimed thickness ratio.
Applicant also on page 13 that the claimed thickness ratio is a key factor in providing little or no curling.
However, in the specification, curling data is only disclosed in Examples 3 and 5 and Comparative Example 1. The specification therefore does not provide sufficient data to show that the claimed thickness ratio is a key factor in providing little or no curling. It is also noted that the stated % thickness in Comparative Example 1 appears to be incorrect.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782